Non-Final
This office action is in response to Applicant’s amendment filed on 9/28/22.

		 		   Response to Applicant’s arguments
The Applicant’s arguments have been fully considered, however are not found persuasive.
				     Response to Applicant’s remarks
With respect to claims 1, 8 and 15 on pages 8-9, the Applicant argues the Mittelholzer reference does not teach “receiving, by a sequencer component residing in a first package, data from a controller residing in a second package that is different than the first package including the sequencer component, wherein the sequencer component is configured to encode the data into a codeword”.
The Examiner respectfully disagrees with the statement, and points to paragraph ([0030]) of the  Mittelholzer reference, wherein, the controller 4 residing in a second package which is a separate unit writes/reads groups of B codewords in parallel so that the codewords in each group are written/read to a decoder module 5 which is a separate package or residing in a first package, which also includes a data detector 6. Further, the Examiner also points to (fig. 1, 3, 7 and 6), wherein, the encoder 3, data decoder 7 and codeword detector 6, as outlined in paragraph ([0029]), the encoder 3 encodes the input data into codewords of a length-N, wherein, in general, the encoding process may involve modulation coding of input data or simple mapping of binary input data into q.sup.ary symbols without further encoding of the user data, thus, the encoder here is acting as a sequencer as well, which as pointed out in paragraph ([0029]), the input user data to be recorded in memory 2 is supplied to encoder 3, wherein, Controller 4 stores the N symbols of each codeword output by encoder 3 in respective cells of memory 2 by setting each cell to a level dependent on the symbol value to be stored in accordance with the predefined correspondence between symbol values and cell levels, thus, the Examiner points out that it is obvious based on figure 2 and paragraph ([0029]), that the controller 4 and encoder 3 are separate packages or units. Further, the control logic of detector 6 orders the B.times.N components of the concatenated word y.sup.B according to signal level, wherein, in particular, the read signal components are ordered in order of increasing signal level to produce an ordered component sequence y.sup.s=[y.sub.1.sup.s, y.sub.2.sup.s, . . . y.sub.BN.sup.s], and as further recited in paragraph ([0048]), the codeword corresponding to the codeword signal so identified for each read signal is then output by codeword detector 6 in step 23, wherein, if some operational error results in detection of an invalid codeword here then detector 6 simply outputs an erasure symbol for that codeword, which can be addressed by suitable error-correction processing in data decoder 7. Thus, the Examiner makes it clear that the controller 4 which can reside in a separate package controls writing of codewords in memory 2 and subsequent reading of memory cells to obtain read signals corresponding to codewords as recited in paragraph ([0027]), wherein, it is further obvious based on paragraph ([0029]), the input user data to be recorded in memory 2 is supplied to encoder 3 by the controller 4 residing in a second package different from the encoder 3 which can act as the sequencer, residing in the first package, wherein, the controller 4 residing in a second package being different from the encoder 3 residing in a first package. Lastly, the Examiner points out that based on paragraph ([0031]), one or more of the steps could be performed in whole or in part by software which configures a processor to implement the functionality described, and suitable software will be readily apparent to those skilled in the art, wherein, for example, encoder 3 and decoder 5 could be implemented in hardware, software or a combination thereof. For example, the mapping of input data words into codewords in encoder 3 may be implemented using a look-up table, in particular for small codes, or using the well-known technique of enumerative source coding for more efficient operation with large codes. Further, Data decoder 7 can be implemented in corresponding manner to perform the inverse of the coding process, and also the codeword detector 6 comprises control logic for implementing the various steps of the codeword detection process, and this control logic can be embodied in hardware or software or a combination of hardware and software components, wherein, though the detection processes will be described in terms of a series of separate steps, functionality associated with different steps may be provided by a single component of the control logic, and a plurality of components may be involved in performance of any particular step. Thus, the Examiner points out at least with respect to the data detector, which may comprise control logic for implementing the various steps of the codeword detection process, and this control logic can be embodied in hardware or software or a combination of hardware and software components, and though the detection processes is described in terms of a series of separate steps, functionality associated with different steps may be provided by a single component of the control logic, and a plurality of components may be involved in performance of any particular step.

Thus, the Mittelholzer reference teaches “receiving, by a sequencer component residing in a first package, data from a controller residing in a second package that is different than the first package including the sequencer component, wherein the sequencer component is configured to encode the data into a codeword” ([0027]), ([0029 – 0031]), ([0048]) and (see fig. 1, 4, 3, 6 and 7).

					    35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mittelholzer et al. (U.S. Pub. No. 2013/0227380) in view of Hassner et al. (U.S. Pub. No. 2007/0011598).

	With respect to claims 1 and 15, the Mittelholzer et al. reference teaches receiving, by a sequencer component residing in a first package, data from a controller residing in a second package that is different than the first package including the sequencer component, wherein the sequencer component is configured to encode the data into a codeword ([0027]), ([0029 – 0031]), ([0048]) and (see fig. 1, 4, 3, 6 and 7).
	The Mittelholzer et al. reference does not teach performing, by the sequencer component, an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate the code word; and storing, by the sequencer component, the code word at a memory device.
	The Hassner et al.  reference teaches performing, by the sequencer component, an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate the code word (fig. 1B, 100, 135 and 105), ([0004] - the error detection capability of the code may be increased by adding an additional check bit, wherein, the use of an additional check bit allows the Hamming code to detect double bit errors and correct single bit errors), ([0031] - a sequence controller 135 is connected between the drive logic circuit 105, the microprocessor 125, and a host interface 140, to control the sequence operation of the data traffic and various commands across the hard drive controller 50) and ([0037 – 0039] – data bytes are stored in a storage disk, wherein, subsets of the codewords are grouped into blocks, wherein, each codeword contains first level CRC/ECC bytes, and each block includes the second level ECC bytes, thus, these are the additional data, wherein,  the data storage system uses the first level CRC and ECC bytes to locate and to correct errors in data bytes within a codeword, and when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors); and storing, by the sequencer component, the code word at a memory device (see fig. 1b, 115).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Mittelholzer et al. and Hassner et al.   to incorporate the limitations of performing, by the sequencer component, an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate the code word; and storing, by the sequencer component, the code word at a memory device into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Mittelholzer et al. and Hassner et al. references for improved error detection ([0004] - Hassner et al.).


With respect to claims 2, 9 and 16, all of the limitations of claims 1, 8 and 15, have been addressed.
	The Mittelholzer et al. reference does not teach transmitting, by the sequencer component, a notification to the controller that indicates whether the sequencer component includes functionality to perform the error correction operation.
	The Hassner et al. reference teaches transmitting, by the sequencer component, a notification to the controller that indicates whether the sequencer component includes functionality to perform the error correction operation ([0041] - Syndrome decoder 230 is configured to take in syndromes and compare each syndrome to syndrome sequences found in lookup tables to determine the following outcomes: no error exists, a 1-data bit error needs to be corrected, up to 2-check bit errors are to be accepted, or an uncorrectable error (i.e., more than 1-data bit error or more than 2-check bit errors) in the syndrome needs to be flagged or notified to the controller).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Mittelholzer et al. and Hassner et al.   to incorporate the limitations of transmitting, by the sequencer component, a notification to the controller that indicates whether the sequencer component includes functionality to perform the error correction operation into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Mittelholzer et al. and Hassner et al. references for reliability ([0048] - Hassner et al.).

	With respect to claims 3, 10 and 17, the Mittelholzer et al. reference teaches wherein the memory device resides in the first package with the sequencer component (see fig. 1, 5) and ([0030]).

	With respect to claims 4, 11 and 18, the Mittelholzer et al. reference teaches further comprising: receiving an indication of a memory type of the memory device, the memory type corresponding to a structure of the memory device, wherein performing the error correction operation is based on the memory type of the memory device ([0027 – 0028] - memory 2 may comprise any desired configuration of PCM storage units ranging, for example, from a single chip or die to a plurality of storage banks each containing multiple packages of storage chips. Further, each of the PCM cells in memory 2 can be set to one of q>2 nominal levels designated l.sub.1 to l.sub.q herein. Read/write controller 4 can set a cell to a particular level by adjusting the resistance of the cell in known manner).

	With respect to claims 5, 12 and 19, the Mittelholzer et al. reference teaches receiving an operation request to read the data ([0030] - controller 4 writes/reads groups of B codewords in parallel so that the codewords in each group are written/read at the same time instants); in response to receiving the operation request, retrieving the code word from the memory device ([0030] - in a read operation, the memory cells storing a group of B codewords are read to obtain B real-valued read signals y each having N signal components y.sub.n, n=1, 2, . . . , N, indicating the read-back resistance values of the sequence of cells storing the N symbols of a codeword); and performing, by the sequencer component, a decoding operation using the code word to generate the data ([0030] - the read signals y are supplied to decoder module 5 where codeword detector 6 detects the codeword corresponding to each read signal, and the Data decoder 7 then decodes the detected codewords by performing the inverse of the encoding performed in encoder 3, thus recovering the original input data).

With respect to claims 6, 13 and 20, all of the limitations of claims 5, 12 and 19, have been addressed.
	The Mittelholzer et al. reference does not teach identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein decoding the data corrected at least a second error in the data; and performing, by the sequencer component, a second error correction operation to decode the portion of the data to correct the first error.
	The Hassner et al.  reference teaches identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein decoding the data corrected at least a second error in the data ([0037 – 0039] - each codeword contains first level CRC/ECC bytes, and each block includes second level ECC bytes, wherein, when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors); and performing, by the sequencer component, a second error correction operation to decode the portion of the data to correct the first error ([0037 - 0039] - when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Mittelholzer et al. and Hassner et al.  to incorporate the limitations of identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein decoding the data corrected at least a second error in the data; and performing, by the sequencer component, a second error correction operation to decode the portion of the data to correct the first error into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Mittelholzer et al. and Hassner et al. references for reliability ([0048] - Hassner et al.).

With respect to claims 7 and 14, all of the limitations of claims 5 and 12 have been addressed.
	The Mittelholzer et al. reference does not teach identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein the decoding operation corrects at least a second error in the data; and performing, by the sequencer component, a second error correction operation to decode the portion of the data to correct the first error; and transmitting the data to the controller to cause the controller to decode at least the portion of the data to correct the first error that cannot be decoded by the decoding operation performed by the sequencer component.
	The Hassner et al.  reference teaches identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein the decoding operation corrects at least a second error in the data ([0037 – 0039] - each codeword contains first level CRC/ECC bytes, and each block includes second level ECC bytes, and a data storage system uses the first level CRC and ECC bytes to locate and to correct errors in data bytes within a codeword. Further, when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors); and performing, by the sequencer component, a second error correction operation to decode the portion of the data to correct the first error ([0039] - when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors); and transmitting the data to the controller to cause the controller to decode at least the portion of the data to correct the first error that cannot be decoded by the decoding operation performed by the sequencer component ([0039] - when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors) ([0007]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Mittelholzer et al. and Hassner et al.  to incorporate the limitations of identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein the decoding operation corrects at least a second error in the data; and transmitting the data to the controller to cause the controller to decode at least the portion of the data to correct the first error that cannot be decoded by the decoding operation performed by the sequencer component into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Mittelholzer et al. and Hassner et al. references for reliability ([0048] - Hassner et al.).


With respect to claim 8, the Mittelholzer et al. reference teaches a memory device (see fig. 1, 6 and 7); and a sequencer component, operatively coupled with the memory device (see fig. 1, 6 and 7), to perform operations comprising: receiving, by a sequencer component residing in a first package, data from a controller residing in a second package that is different than the first package including the sequencer component, wherein the sequencer component is configured to encode the data into a codeword ([0027]), ([0029 – 0031]), ([0048]) and (see fig. 1, 4, 3, 6 and 7).
	The Mittelholzer et al. reference does not teach performing an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate the code word; and storing the code word at a memory device.
	The Hassner et al.  reference teaches performing an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate the code word (fig. 1B, 100, 135 and 105), ([0004] - the error detection capability of the code may be increased by adding an additional check bit, wherein, the use of an additional check bit allows the Hamming code to detect double bit errors and correct single bit errors), ([0031] - a sequence controller 135 is connected between the drive logic circuit 105, the microprocessor 125, and a host interface 140, to control the sequence operation of the data traffic and various commands across the hard drive controller 50) and ([0037 – 0039] – data bytes are stored in a storage disk, wherein, subsets of the codewords are grouped into blocks, wherein, each codeword contains first level CRC/ECC bytes, and each block includes the second level ECC bytes, thus, these are the additional data, wherein,  the data storage system uses the first level CRC and ECC bytes to locate and to correct errors in data bytes within a codeword, and when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors); and storing the code word at a memory device (see fig. 1b, 115).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Mittelholzer et al. and Hassner et al.   to incorporate the limitations of performing an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate the code word; and storing the code word at a memory device into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Mittelholzer et al. and Hassner et al. references for reliability ([0048] - Hassner et al.).

    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  
           EA
        10/8/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112